DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "at least one placement member" in line 7.  Claim 1 also recites "at least one placement member" at its line 11. The examiner cannot determine whether double inclusion is intended. Correction is required.
Claim 2 recites the limitation "a housing outside face" in line 3.  Claim 2 also recites "a housing outside face" at its line 9-10. The examiner cannot determine whether double inclusion is intended. For purposes of examination, the examiner views claim 2 as not introducing a second outer panel. Thus, the examiner reads claim 2 as if it read, "the outer panel". Also, it is not clear if “a facing housing outside face” is the same element as a housing outside face. 
In claim 2, it is not clear what "an overall distance spacing a housing outside face extending upright above the placement member and a facing housing outside face" encompasses. 
In claim 15, it is not clear what "a user-recipient support device" encompasses. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, and 15 are rejected under 35 U.S.C. 102(a)(1) as being disclosed by Foreign Patent no. (EP-A-1 072 215).
Foreign’215 discloses the invention including:
Claim 1; a unit 1 for preparing and dispensing via an outlet a beverage (see Fig. 1) comprising: an outside housing (see Fig. 1) having one or more outside faces 13; and at least one placement member 13 for resting onto a generally flat external support surface (e.g., a floor) in a configuration such that the unit is in an orientation (see Fig. 2) for preparing and dispensing the beverage via the beverage outlet to a beverage dispensing surface (the surface where the cups seat) for positioning a user-cup or user-mug 18; at least one placement member is movable and has: a deployed placement position (see Fig. 2) providing a stability of the unit in the orientation on the external support surface; and a 
Claim 3; one or more stationary placement members (one of the foot 13 can function as stationary placement member).
As best understood, claim 15; an external placement support 10 for placing such machine in position for preparing and dispensing the beverage; and a user-recipient support device 14 of such machine. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Foreign Patent no. (EP-A-1 072 215) in view of Muller et al. (5,392,694).
Foreign’215 discloses the invention substantially as claimed except for a liquid circuit for processing the beverage and delivering such beverage into the beverage outlet, the liquid circuit comprising at least one activatable unit that is passed through by liquid during beverage preparation.  However, Muller et al. teaches the use of a liquid circuit 71 for processing the beverage and delivering such beverage into the beverage outlet, the liquid circuit comprising at least one activatable unit 63 that is passed through by liquid during beverage preparation for the purpose of supplying water to the outlet for preparing the beverage. It would have been obvious to one having ordinary skill in the art at the time . 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Foreign Patent no. (EP-A-1 072 215) in view of Rivera (2014/0290493 A1).
Foreign’215 discloses the invention substantially as claimed except for an ingredient processing unit that has an ingredient holder forming an ingredient seat, the ingredient processing unit having a first module and a second module that are movable relatively to each other by an actuator between: a distant configuration for inserting into the seat and/or removing from the seat; and a proximate configuration for processing the ingredient in the seat.  However, Rivera teaches the use of an ingredient holder forming an ingredient seat (see Fig. 8A-C) and the ingredient processing unit having a first module 17 and a second module 30a that are movable relatively to each other by an actuator 14 for the purpose of supplying a single beverage. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the device of Foreign’215 by providing the above limitation as taught by Rivera in order to obtain a device that supply a single beverage. 

Allowable Subject Matter
Claims 2, 5, and 7-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR FLORES SANCHEZ whose telephone number is (571)272-4507. The examiner can normally be reached Monday thru Thursday8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/OMAR FLORES SANCHEZ/Primary Examiner, Art Unit 3724